Citation Nr: 0325487	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a psychiatric 
disability, 
including post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1965 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for hearing loss, 
a back condition with L-6 vertebra shattered, and post-
traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran was advised of the type of evidence needed to 
support his claims, of whose responsibility-his or VA's-it 
was for obtaining the supporting evidence, and all of the 
evidence that he cited as relevant to his claims was obtained 
to the extent possible; any evidence that was not obtained 
was because he failed to provide VA with the necessary 
information to obtain it.

2.  There is no competent evidence of current hearing loss 
attributable to service.

3.  The low back symptoms noted in service were acute and 
transitory and resolved without producing chronic disability; 
there is no competent evidence attributing any current back 
disorder to service.

4.  No neuropsychiatric disorder was shown to be present in 
service, nor is there competent evidence otherwise 
attributing any current anxiety, depressive or somatization 
disorder to the veteran's service.  

5.  The veteran did not engage in combat with the enemy.

6.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor experienced in service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service personnel records show that he had 
training as a light weapons infantryman.  His military 
occupational specialty (MOS) was a radio operator.  His 
principal duties in Vietnam were as a rifleman and radio 
operator.  He served in Vietnam from February 1966 to June 
1967.  He was awarded the Parachutist Badge, Vietnam Service 
Medal, National Defense Service Medal, Vietnam Commendation 
Medal, and the Good Conduct Medal.

When the veteran was examined in March 1965 for service 
entrance, his pure tone thresholds at the frequencies of 500, 
1000, 2000, 3000, 4000 and 6000 Hertz (Hz) were -5, -5, -10, 
-5, 5 and 25 decibels (dB) in his right ear, and at the same 
frequencies were -5, -10, -5, 25, 25 and 10 dB in his left 
ear.  

According to his service medical records (SMRs), the veteran 
was seen in October 1965 for complaints of back pain and a 
strain reportedly the result of lifting a heavy object.  
Objective physical examination showed muscle spasm and 
paravertebral tenderness on the right side.  The diagnosis 
was a muscle strain.  

An examination was performed in January 1967 for service 
separation.  The veteran denied hearing loss, recurrent back 
pain or nervous trouble of any sort.  Pure tone thresholds at 
the frequencies 500, 1000, 2000 and 4000 Hz were 0, 0, 0 and 
0 in his right ear, and at the same frequencies, were 0, 0, 0 
and 0 in his left ear.  The spine and musculoskeletal system 
were evaluated as normal.  No psychiatric defects were noted.  
The SMRs make no reference to any injuries sustained in 
parachuting accidents.  

Also on file are VA medical records dated from 1980 to 2001.  
They indicate the veteran was admitted to a VA hospital in 
March 1980.  Reportedly, since 1975, he had experienced 
depression, suicidal and homicidal feelings, fears of 
homosexuality, and anxiety attacks.  The diagnosis was an 
obsessive compulsive neurosis.  Subsequent psychiatric 
diagnoses or assessments included anxiety, depression and a 
panic disorder.  In December 1982, the veteran said that he 
had been having intermittent nightmares about Vietnam for the 
past ten years.  He made no reference to specific incidents 
in Vietnam.  A treatment entry of December 1984 indicates 
that he had multiple somatic complaints and anxiety attacks.  
He again made no reference to specific Vietnam events.  The 
diagnoses were anxiety neurosis and PTSD.

Other VA medical records show that the veteran, in July 1988, 
was evaluated for a complaint of chest pain at a medical 
facility.  He also gave a history of ringing in his ears 
(i.e., tinnitus) for the past year.  On objective physical 
examination, his hearing was found to be intact.  Clinical 
inspection also showed that his back was symmetrical without 
tenderness.  In January 1991, he reported that he had PTSD 
symptoms, including nightmares and flashbacks.  He also 
indicated that he experienced dizziness, which he believed 
was a symptom of PTSD as well.  He again made no reference to 
specific experiences in Vietnam.  It was recommended that he 
enter a PTSD therapy group.  



The veteran filed his current claims in April 2001.  He 
alleged that he had experienced PTSD since immediately after 
his return from service.  He also contended that he had a 
back condition, which he identified as the shattering of the 
L-6 vertebra, from jumping from an airplane during basic 
training.  And he believed that he had a hearing loss that 
began in service, too.

Reports were received in July 2001 from Lewis-Gale Hospital.  
The veteran was admitted to that facility in November 1995 
for follow-up after back surgery.  It was reported that the 
had undergone a lumbar laminectomy about one month earlier.  
The reports do not contain comment about the etiology of the 
back disability which necessitated that surgery.  

Also added to the record in September 2001 were reports from 
Roanoke Valley Psychiatric Center.  The veteran was treated 
at that facility from December 1978 to January 1979.  The 
admitting physician related that he had followed the veteran 
as an outpatient since 1973 because of chronic anxiety and 
somatic preoccupation.  Three weeks prior to admission, the 
veteran had noticed increased anxiety.  A physical 
examination on admission showed that his hearing was quite 
intact.  The discharge diagnosis was acute neurosis, severe, 
with conversion features.  

II.  Analysis

On November 9, 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  And regulations 
implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and notified the veteran of the 
evidence needed to prevail.  Also, in particular, in a letter 
dated in February 2001 and in the April 2002 SOC, the RO 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).

Also in connection with his current appeal, the veteran's 
service department medical records are on file as are his VA 
treatment records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Additionally, private medical records have been associated 
with the claims file, and the veteran has not identified 
additional private treatment records that should be obtained.  
So there is no indication that additional evidence exists, 
and can be obtained, on the issues here in question.  
Adjudication of this appeal, then, without referral to the RO 
for further consideration under the new laws and regulations, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).



In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

There generally are three requirements for showing this 
connection to service.  First, there must be a medical 
diagnosis confirming the veteran has the condition(s) 
alleged.  Second, there must be probative evidence-either 
lay or medical, of a relevant disease or injury in service.  
And third, there must be a medical opinion causally linking 
the current diagnosis to the disease or injury in service.  
See Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

Continuity of symptomatology, after service, is required 
where a condition noted during service was not shown to be 
chronic.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.



Effective March 7, 2002, during the pendency of the veteran's 
claim for service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3)  If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Since the revisions to 38 C.F.R. § 3.304(f) were not 
substantive, except as to cases involving a personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of this 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Hearing Loss

During the veteran's service entrance examination, there were 
findings of some pure tone thresholds of 25 decibels in each 
of his ears, indicative of impaired hearing.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, at no other time 
during service or, more importantly, at any time during the 
several years since has there been objective clinical 
findings confirming he actually has a hearing "disability" 
within the meaning of the governing regulation (38 C.F.R. 
§ 3.385).  Consequently, since there is no competent evidence 
of a current disability from hearing loss, much less that it 
is attributable to his service in the military, his claim 
must be denied.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

B.  Back Disorder

There was a single episode of low back symptoms during 
service, which were attributed to a low back strain.  But 
there were no subsequent recurrences of any low back 
pathology during the remainder of the veteran's period of 
service, and no low back disorders were identified on an 
examination for service separation.  So there is legitimate 
reason to question whether the symptoms noted in service 
actually resulted in a chronic disability or, instead, were 
merely acute and transitory and had completely resolved 
before the veteran was discharged.  That being the case, 
there must be probative evidence of continuity of 
symptomatology after service and a medical opinion linking 
the post-service symptomatology to a current disability.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Here, though, the medical evidence of record first 
demonstrates the presence of a low back disability almost 
thirty years after the veteran completed active duty.  
That is nearly three decades, quite some time.  And even 
acknowledging that he currently has a low back disability, 
there still is no medical opinion causally linking it to his 
military service, including any of the symptoms that he 
experienced while on active duty.

The Board does not dispute the veteran's allegation that he 
sustained trauma to his low back during service in a 
parachute jump.  Indeed, he is competent to testify that he 
experienced a specific injury during service because such an 
occurrence is capable of lay observation.  See, Lanyo v. 
Brown, 6 Vet. App. 465 (1994).  What he is not competent to 
do, however, is etiologically link his current low back 
disability to service, including to that trauma (even if it 
occurred).  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And in the complete absence of any such medical 
nexus evidence, showing that his current low back disorder 
had its onset in service or is otherwise attributable to 
service, there is no basis for granting service connection.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).



C.  Psychiatric Disability other than PTSD

The veteran's SMRs are entirely negative for complaints, 
findings or treatment for any psychiatric disorders.  A 
psychiatric disability, manifested by chronic anxiety and 
somatic preoccupation, was first objectively shown by a 
private physician several years after the veteran completed 
military service.  But even acknowledging that initial 
diagnosis several years after service and even those that 
have been made during the years since is not reason to 
conclude the veteran's mental illness, either currently or at 
any time in the past, is related to his service in the 
military.  There is no medical opinion of record suggesting 
this, so service connection is not warranted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

D.  PTSD

As alluded to earlier, when VA determines that the veteran 
did not engage in combat, his lay testimony, by itself, will 
not be sufficient to establish the alleged stressor.  
Instead, the file must contain service records or other 
independent credible evidence to corroborate his testimony of 
the alleged stressor's occurrence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).

The veteran's service records that are available must 
support, not contradict, his lay testimony concerning his 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  

Concerning whether the veteran engaged in combat, the Board 
realizes that he received training as a light weapons 
infantryman and served part of his tour of duty in Vietnam as 
a rifleman.  So his duty assignment in Vietnam at least 
suggests the possibility of combat exposure.  But at the same 
time, the Board also notes that he was not awarded a Combat 
Infantryman Badge (CIB) or other decoration for valor, nor 
did he receive a Purple Heart Medal for wounds sustained in 
action against the enemy.  So his actual participation in 
combat is unclear.  See VAOPGCPREC 12-99 (October 18, 1999).  
His mere presence in a combat zone is not sufficient, 
in and of itself, to show he actually engaged in combat 
against enemy forces.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
And although he is not required to remember each and every 
specific detail concerning his alleged stressors in Vietnam, 
there still must be sufficient evidence of a version of 
events that, when viewed most favorably to him, could support 
his account of the incidents in question.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Since there was uncertainty over whether the veteran actually 
engaged in combat, to comply with the duty to assist, the RO 
sent him a letter in May 2000 requesting that he provide a 
more comprehensive, detailed, description of the events in 
service that supposedly caused his PTSD.  But, unfortunately, 
he simply did not provide the requested information.  His 
failure to respond is very critical to his present appeal.  
The duty to assist the veteran in fully developing the 
evidence pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Rather, 
even in the current environment of the VCAA, he still is 
obliged to comply with VA's efforts to help him fully develop 
the evidence concerning his claim.

When a veteran cooperates in the development of his claim for 
PTSD by providing adequate detail about his alleged 
stressors, VA then tries to determine whether his service 
records or other independent credible evidence corroborate 
his allegations.  See VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46 (now included in Manual M21-1 in Part 
IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).  
But if there is insufficient evidence to even make this 
preliminary determination, the net result is that he does not 
receive the benefit of the presumption that his allegations 
of combat stressors are true.  VA's duty to assist is not 
tantamount to a license for a "fishing expedition" to 
determine if there might be some unspecified information that 
could possibly support his claim.  See Gobber v. Derwinski, 2 
Vet. App. 470 (1992).

Since the veteran did not respond to the RO's May 2000 PTSD 
stressor letter, there is insufficient information to 
determine whether he engaged in combat and, by the same 
token, insufficient information to even have someone else 
make this important determination.  VA often contacts the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for this type of information, or sometimes the 
National Archives and Records Administration (NARA).  But 
since there presently is insufficient information to give 
them to conduct a meaningful search, the veteran's stressors 
are currently either unverified or unverifiable.  
The USASCRUR maintains an archive of activities of Army units 
that were deployed in Vietnam.  But they need sufficient 
detail about such things as names of service comrades wounded 
or killed in action or about enemy attacks against specific 
facilities or convoys.

The Board is well aware that some VA clinicians have 
diagnosed PTSD.  But the one who diagnosed the condition in 
December 1984 made no reference whatsoever to a specific 
traumatic experience from the veteran's service in Vietnam, 
upon which the diagnosis could have been predicated.  
Subsequently, other VA clinicians who have examined and 
evaluated the veteran since apparently have based their 
diagnosis of PTSD on his self-reported, but unsubstantiated, 
stressors in service.  And although the Board must accept 
their diagnoses, this does not prevent the Board from 
discounting the probative value of their examination findings 
in other more critical respects, such as the absence of a 
confirmed stressor to support their diagnosis.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); see also Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (it is the Board's responsibility 
to weigh the evidence and decide where to give credit and 
where to withhold the same).  In Reonal v. Brown, 5 Vet. App. 
458 (1993), the Court held that a diagnosis is only as good 
and credible as the history on which it is predicated.



The Board is not required to grant service connection for 
PTSD because a clinician diagnosed the condition by, what 
amounts to, blindly accepting as credible the veteran's vague 
history about nightmares and flashbacks of unspecified 
experiences in Vietnam.  Godfrey, supra.  And he is not 
entitled to the benefit of the doubt concerning this because 
his service personnel and other records are not about equally 
balanced-for and against his claim, on this point.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for a back k disorder is 
denied.

The claim for service connection for a psychiatric 
disability, including PTSD, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



